Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicants have not provided a claim amendment.  Claims 1-33 filed 12/14/2018 are pending.

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 9/7/2021 is acknowledged.
Upon review, it is noted that the elected method requires ‘obtaining’ steps, and a means for ‘generating a model’ as provided by the system claims, and upon initial search does not appear to be an undue burden to examine together.  Accordingly, the restriction requirement is withdrawn.
Claims 1-29, 31-33, drawn to a method of providing a structure for dentures, and claim 30, drawn to a system comprising means to obtain a 3D representation and generating a model of a denture are currently under examination.

Priority
This application filed 9/25/2018 is a continuation of 13/996559 filed 10/10/2013, now US Patent 10105196, which is a national stage filing of PCT/DK2011/020495 filed 12/19/2011 which claims benefit to US provisional application 61/426695 filed 12/23/2010 and DKPA201001175 filed 12/22/2010 in Denmark.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2020 and 9/25/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10105196 (application 13/996559 filed 10/10/2013).  Although the claims at issue are not identical, they are not patentably distinct from each other because as a continuation, the present claims set forth similar but more broad steps encompassing the claims issued in 10,105196.  The first independent claim of ‘196 is provided for comparison:
A method for manufacturing a superstructure from a virtual model of [[a]] the superstructure, the superstructure joining a denture and a corresponding dental arch, the method comprising: 

- obtaining a second 3D representation of at least a part of the dental arch comprising dental implants, 
- combining the first and second 3D representations to provide a third 3D representation of at least part of the preliminary model of the denture where the gingival side of the third 3D representation corresponds to the second 3D representation, 
- generating a virtual model of the superstructure based on the third 3D representation, dental implant positions and dental implant orientations, and  
 - manufacturing the superstructure from the virtual model of the superstructure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                           
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

For claim 30 directed to the system it is noted that the use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is 
                
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “obtaining” and “generating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a specific structural modifier.  Specifically claim 30 for a system comprises two ‘means’ but in review of the specification does not provide any guidance to devices, and only general acknowledgement for the skilled artisan to practice these steps.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: as noted above, no new device is described in detail, nor is there any specific guidance to devices known in the art for practicing and providing the outcomes as the means is broadly claimed.  To the extent the art of record teaches that the method of modelling 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter.

It is noted that claim 1 has been amended to recite generating a model, and has deleted ‘virtual’ from the claim.  In review of the specification, it is clear as provided by the original claim that the steps encompass steps of the use of ‘3D representation’ and generation of a model from the first two does not have to be a physical step, and based on the newly added steps of segmenting appears to provide for additional manipulation of the 3D representation rather than a physical segmenting of a physical model.   For example on page 6, it is taught that:
“By segmenting the individual teeth and gingiva each tooth and possibly also separate areas of the gingiva can be provided by individually10 determined cut-back. The amount of cut-back may depend on the type of the teeth, e.g. molar, canine or incisor, and the specific position in the dental arch and predetermined parameters may assist in determining the correct cut- back. In a further embodiment of the invention the cut-back is provided automatically for one or more or all teeth in the virtual denture model.”
and appears to provide that segmenting is part of the modelling process and not a subsequent physical step that is performed, and provides that all the claims steps are directed to instructional steps.
Similarly, claim 30 while a system provides only generally for obtaining a 3D image of a model and generating a structure which is not a physical product, but rather a 3D outcome based on the modelling.  The judicial exception of the instant claims is the final step which generally set forth and broadly encompasses analysis and generation of a model of a super-structure based 
For step 1 of the 101 analysis, the method claims are not found to be directed to a statutory category of a method for providing a model as they are simply instructional steps for handling 3D representations.  For the system, the claim is found to be statutory as it is a physical means and given the teaching of the specification appears to provide for the instructions stored on a non-transitory medium or implemented using a computer.
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion), whereas here given the breadth a 3D representation can be an image on paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element, and appears to provide for only steps of modelling.  This judicial exception requires steps recited at high level of generality and for a system as a means to practice are only stored on a non-transitory media or implemented on a computer, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of modeling image data.  As such, the claims do not provide for any additional element to consider under step 2B which appear to provide for significantly more.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, even in the embodiment where the steps are performed on a computer, given the evidence of record, there does not appear to be any improvement to computer modelling, nor how the system functions as a whole.  The judicial exception of the method as claimed can be performed by hand and in light of the specification as seen in the drawings (see Fig 9A for example); and more generally for the teaching to a computer medium and implementation with a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poirier (US Patent 5725376 and US Application 2002/102517) and Karmaker et al (US Application 2001/036617) (all of record).

At the time of filing methods of using scanning and generating 3D image/graphic models for creating dental implant prosthesis were known.  More specifically, Poirier (in US Patent 5725376 and US Application 2002/102517) teach a method of obtaining an image of the gum surface and obtaining an image of dentures or teach to be placed over the gums, and from these images generating a computer graphics mode of the gum surface, the dentures or teeth and the dental implants to create a super structure (see page 4 for overview example and generally throughout).  Poirier provide detailed guidance that measurements and modeling positioning and orientation of the two models in the proper frame of reference.  While Poirier provide detailed guidance for modelling an implant, they do not provide for specific guidance on providing the denture or implant which is obtained as a 3D representation.  However, at the time of filing method of creating implants with various types of materials and in consideration of the patient’s needs were well known.  For example Karmaker et al. provide detailed guidance on creating 
Given the guidance of Poirier for the use of modeling to provide for the most proper fitting implant, and the guidance of Karmaker et al. for the means of creating implants, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the modelling methods of Poirier when constructing and assessing implant designs as provided by Karmaker et al.   One having ordinary skill in the art would have been motivated to use computer modeling system of Poirier to assess the various known means and components that can be used in creating an implant for a patient to create models that inform in the construction and design and ultimate needs of the patient for which it is created.   There would have been a reasonable expectation of success given the detailed guidance of both Karmaker et al. and Poirier to obtain 3D images of a bridge and create the appropriate implant based on modelling of data associated with images of implant parts or partially constructed implants to provide the best fitting implant possible.
The independent claims are broad requiring no specific modeling or outcome of the modelled super structure, and in review of the dependent claim requirements and the specification as a whole, there does not appear to be any element that together provides for any unexpected results when two 3D images are used to create another composite model of the two images.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/            Primary Examiner, Art Unit 1631